OPINION OF THE COURT
GARY L. FORMET, SR., Circuit Judge.
The Court having reviewed the record on appeal and briefs of counsel, dispenses with oral argument herein pursuant to Fla.R.App.P. 9.320, and finds as follows.
Appellant challenges the imposition of restitution for damages on four separate grounds. The Court finds that the first issue raised alleging the damage incurred was not caused by the Defendant’s criminal action is dispositive of this appeal. There is no significant relationship between the crime for which the Defendant was convicted, contracting without a license, and the damages incurred. The Court could not order restitution in this case. J.S.H. v State, 472 So.2d 737, and Fresneda v State, 737 So.2d 1021. This being dispositive of the *11question on appeal, the Court does not consider the other three grounds.
Therefore, the sentence imposed in this case was illegal and it is VACATED, and this case is remanded to the trial court for re-sentencing in accordance with this opinion.
Motions for re-hearing will not be entertained. The Clerk is directed to issue its mandate forthwith.
DONE AND ORDERED in chambers at the Orange County courthouse, Orlando, Florida, this 31st day of October, 1990.